Citation Nr: 1452574	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residual scar from status post-excision of popliteal cyst right knee.

2.  Entitlement to service connection for bilateral flat feet, to include as secondary to a right ankle disability.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to bilateral flat feet.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file.

In December 2010, the Veteran filed a claim of service connection for damage to his right knee.  In subsequent statements and testimony, the Veteran stated that the rigors of basic training strained his right knee and that his right knee currently becomes tender and difficult to move.  The issue of an internal right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral flat feet and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  

FINDING OF FACT

The Veteran's residual scar from status post-excision of popliteal cyst right knee is superficial and measures no more than 6 c.m. by 2.5 c.m., is not manifested by limitation of motion or loss of function of the area; is not painful on examination, deep, unstable, or adherent to underlying tissue; and there was no evidence of edema, inflammation, or keloid.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residual scar from status post-excision of popliteal cyst right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.

The Veteran's service treatment records and VA medical records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in March 2011; the record does not reflect, that this examination was inadequate for rating purposes because it provides sufficient evidence to make an informed assessment as to the nature and extent of the Veteran's service connected disability.

Principles of Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14.

Facts and Analysis

The Veteran's residual scar from status post excision of popliteal cyst right knee is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2013).  A superficial scar is defined as one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2014).

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  8 C.F.R. § 4.118, Diagnostic Code 7801, Note (1)(2014).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2014).

Under Diagnostic Code 7805, other scars are to be evaluated based on the limitation of function of the affected body part.

The Veteran was afforded a VA compensation examination of the scar in March 2011.  The Veteran reported that he experienced pain and stiffness in his right knee that ranges from minor to severe.  He reported that he experienced difficulty walking.  He also noted that the area behind his knee becomes tender, swollen, and tight for several days at a time.

On physical examination, the examiner noted a scar on the popliteal area of the knee.  The scar was nonlinear, irregular, and comprised an area of approximately 15.0 sq. cm.  The entire scar measured 6 cm by 2.5 cm.  It was not painful on examination and there was no skin breakdown.  The examiner noted that the scar was superficial with no underlying tissue damage.  There was no evidence of inflammation, edema, or keloid formation; however, the scar was disfiguring.  The scar did not limit the claimant's motion and there was no limitation of function due to the scar.

In statements and testimony, the Veteran reported that his knee problems were internal and unrelated to the appearance of the residual scar.  Specifically, the Veteran testified that the scar was never a concern.

Applying the rating criteria to the foregoing evidence, the Board finds that a compensable rating is not warranted for the Veteran's scar for any period of the initial rating period.  The evidence shows that the scar is superficial and is less than 6 square inches in area.  Therefore, a compensable rating is not available under DCs 7801 or 7802.  In addition, as the scar was not unstable or painful on examination, a compensable rating is not warranted under DCs 7803 or 7804.  The Board also finds that the scar itself does not cause any other limitation of function as to warrant a separate rating under DC 7805.  The Veteran reported that his knee problems were internal and unrelated to the appearance of the actual scar.  38 C.F.R. § 4.118.

In summary, the Veteran's residual scar from status post-excision of popliteal cyst right knee has not nearly approximated the criteria for a compensable disability rating under the relevant DCs at any time during the rating period on appeal.  38 C.F.R. § 4.118.  Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation is not warranted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected residual scar from status post-excision of popliteal cyst right knee. The Diagnostic Codes (7801-7805), 38 C.F.R. § 4.118, considered ratings based on any limitation of motion, square area of coverage by the scar, instability or painfulness, and limitation of function. 

The Veteran has described no other symptoms of disability relating to his residual scar, status post-excision of popliteal cyst right knee that are not contemplated by the rating criteria.  Because the schedular rating criteria is adequate to rate the scar, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1).

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the evidence of record indicates that the Veteran is currently unemployed, the Veteran reported that he retired after thirty-two years of working for a company due primarily to his right foot and ankle disability. Therefore, Rice is inapplicable.

ORDER

A compensable initial evaluation for residual scar, status post-excision of popliteal cyst right knee is denied.


REMAND

With regards to the Veteran's service connection claim for a right ankle disability, the Veteran stated that he was treated for right ankle complaints at Fort Leonard Wood Hospital from December 1972 to February 1973.  Lastly, in a separate statement received September 2011, the Veteran stated that he was reassigned and placed on light duty due to his right ankle pain.  The claim file does not include hospital records from Fort Leonard Wood Hospital relating to the Veteran's right ankle pain or personnel records indicating the Veteran's reassignment.  Efforts to obtain these relevant records must be made.  

On induction, the Veteran's feet were noted as normal; however, pes planus is listed as a defect on examination.  Additional induction notes include reference to accessory navicular, an accessory bone of the foot.  In statements and testimony, the Veteran stated that he aggravated his flat feet during basic training.  The Veteran is competent to report the presence of flat and painful feet, as these are capable of lay observation.  However, the question as to whether pes planus was aggravated, as opposed to the observation of the existence of pes planus itself, requires a medical opinion.  Accordingly, remand is necessary to secure a medical opinion.

The Veteran also testified that he was initially treated after service by Dr. Robert White for his bilateral flatfeet.  Although he was later referred to Dr. Ellenberg, a podiatrist, the Veteran testified that he continues to receive all of his prescriptions for pain medications from Dr. White.  No treatment records are of record from Dr. White.  Efforts to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from Fort Leonard Wood Hospital from December 1972 to February 1973.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete personnel records for the Veteran.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization and consent to release information to VA for Dr. Robert White, as well as any other private doctor who has treated the Veteran's bilateral feet and right ankle disabilities since 2004.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's bilateral feet.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented that that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that pes planus was aggravated by service.  In formulating an opinion, the examiner must consider the Veteran's competent statements regarding in-service bilateral foot pain.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

5.  If the Veteran's flat feet were aggravated by service, then schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right ankle disability is caused by or aggravated by his bilateral foot disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


